Citation Nr: 1824873	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-24 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to May 1957.  He died in December 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Pension Center in Philadelphia, Pennsylvania.

In a November 2016 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a May 2017 supplemental statement of the case (SSOC).  The claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The cause of the Veteran's death in December 2008 was acute renal failure/chronic renal failure due to Clostridium difficile (C. diff.) colitis due to multiple myeloma; these disabilities were not causally related to his active service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.312, 3.1600 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the November 2016 Board Remand, a VA opinion was obtained in April 2017 as to the matter of service connection for the cause of the Veteran's death.  The opinion provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the April 2017 VA opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).



II. Analysis

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In this matter, the Veteran died in December 2008, and his Certificate of Death indicates that the immediate cause of his death was acute renal failure/chronic renal failure due to or as a consequence of C. diff. colitis, which was due to or a consequence of multiple myeloma.  The Board notes that the Veteran had no service-connected disabilities at the time of his death.

The appellant argues the Veteran suffered from multiple myeloma, which was caused by his exposure to benzene and other fuels and chemicals during his service aboard the USS HASSAYAMPA (AO-143).  See, e.g., the appellant's claim dated May 2012.  For the reasons set forth below, the Board finds that the service connection for the cause of the Veteran's death is not warranted.

As indicated above, the Veteran served on active duty from February 1953 to May 1957.  His May 1957 service separation examination was absent any complaint of or treatment for multiple myeloma.  It is undisputed that the Veteran served aboard the USS HASSAYAMPA (AO-145), a fleet replenishment oiler, during his active duty service.

The appellant has submitted a lay statement from the president of the USS HASSAYAMPA Veterans Association, who stated that the Veteran was exposed to benzene and other petroleum products aboard the USS HASSAYAMPA.

In addition, the appellant has submitted several internet articles that list exposure to benzene and/or petroleum products as a risk factor for development of multiple myeloma.

Private treatment records show that the Veteran had a history of prostate cancer in 2002.  See the private treatment records dated July 2008.  He presented with new lesions on his back in October 2006, which, after a bone marrow biopsy, were confirmed to be multiple myeloma.  See the private treatment records dated September 2006 and July 2008.  He died from complications of multiple myeloma including acute renal failure and C. diff. colitis in December 2008.

Pursuant to the November 2016 Board Remand, a VA medical opinion was obtained in April 2017 to address the appellant's contentions of entitlement to service connection for the cause of the Veteran's death.  The April 2017 VA examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  After a review of the medical records as well as the evidence submitted by the appellant, the examiner explained that, although the appellant had submitted several internet documents that suggest an association between multiple myeloma and benzene and petroleum products, "the standard of care is based upon evidence-based medical literature and general consensus."  He continued,

I am unaware of any evidence based medical literature, to include i.e. the Mayo Clinic, nor am I aware of any general medical consensus, nor were there any supporting evidence in the medical records reviewed no in the death certificate that would provide evidence to support a claim of a diagnosis of multiple myeloma, in this Veteran, many years, more than 45 years after military discharge.

The examiner further explained,

Factors that may increase your risk of multiple myeloma include:  Increasing age:  Your risk of multiple myeloma increases as you age, with most people diagnosed in their mid-60s.  Male sex:  Men are more likely to develop the disease than are women.  Black race:  Blacks are about twice as likely to develop multiple myeloma as are whites.  History of monoclonal gammopathy of undetermined significance (MGUS):  Every year 1 percent of the people with MGUS in the United States develop multiple myeloma.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board recognizes that the appellant submitted several articles in support of an association between benzene and petroleum product exposure and the development of multiple myeloma, as noted above.  Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  However, the articles submitted by the appellant in this case are not accompanied by the opinion of any medical professional linking the cause of the Veteran's death to his service.  Moreover, these articles were reviewed by the April 2017 VA examiner who nonetheless concluded that the Veteran's death was not etiologically related to his military service to include in-service exposure to benzene and/or petroleum products.

The findings of the April 2017 VA examiner were thoroughly explained and fully supported by the evidence of record, as well as the pertinent medical literature.  To this end, the Board notes that the April 2017 medical opinion was based on a review of the record, including the lay statements and evidence submitted by the appellant, and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the April 2017 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the Veteran's death and his active duty service.

The appellant has not produced a medical opinion to contradict the conclusions set forth in the April 2017 VA medical opinion.  As was explained in the VCAA section above, the appellant has been afforded ample opportunity to present competent medical evidence in support of her cause of death claim.  She has not done so.  See 38 U.S.C. § 5107(a) (2012) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the April 2017 VA medical opinion stands unchallenged as competent evidence on this crucial question of nexus.

The Board has carefully considered the contentions of the appellant that the Veteran's death was caused by his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the appellant's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the appellant's lay theory regarding the cause of the Veteran's death is contradicted by the conclusion of the April 2017 VA examiner who specifically considered the appellant's contentions in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained medical professional who conducted the April 2017 VA medical opinion to be of greater probative weight than the more general lay assertions of the appellant.

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for the cause of the Veteran's death.  Accordingly, the claim is denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


